Title: From Thomas Jefferson to Edmund Bacon, 13 June 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington June 13. 08.
                  
                  I now inclose you 260. D. to be paid as follows
                  
                     
                        John Perry
                        100.
                        
                     
                     
                        Colo. Nicholas Lewis
                        103.
                        89
                     
                     
                        Wurtenbaker for Wm. Stewart
                        10.
                        
                            taking in my note
                     
                     
                        Terril on acct. of James Walker
                        
                           47.
                        
                        
                           98
                        
                     
                     
                        
                        261.
                        87
                     
                  
                  inform mr Peyton that I have paid for him to the Postmaster General 28. D 53 c. the true balance of his account after correcting the error of addition. my best wishes attend you.
                  
                     Th: Jefferson 
                     
                  
               